DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “multiple grooves and projections one part and cooperating projections and grooves on the other part” claimed in claim 4 and claim 15; the first and second substrates being disposed at “a 90o angle relative to one another” claimed in claim 8; and the first and second substrates being “coplanar with one another” claimed in claim 9 and claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 7 and 8 are objected to because of the following informalities: 
In claim 7 (line 3) “coplanar through to” should recite --disposed at--.
In claim 8 (line 3) “coplanar through to” should recite --disposed at--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 10-11) and claim 10 (line 14) each recite the limitation "the pivot of the pivotable clamping arm".  There is insufficient antecedent basis for this limitation in the claims.
Claim 1 (lines 8-11) and claim 10 (lines 11-15) each recite “the clamping arm being capable of compressing the two connector parts into lockable engagement when the pivotable latch arm is pivoted into the receiving cavity and the pivot of the pivotable clamping arm passes overcentre of the pivotable latch arm”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittenmayer (US 3,456,969).
As to claim 1, Wittenmayer discloses a connector system comprising: 
a first connector part 13; and 
a second connector part 10, the two parts having mutually engaging configurations which lockably engage under compression, the first connector part receiving within a receiving cavity a pivotable latch arm 15, the latch arm having a pivotable clamping arm 22, the clamping arm having a portion receivable within the second connector part when the two connector parts are mutually engaged and the latch arm is pivoted from the receiving cavity, the clamping arm being capable of compressing the two connector parts into lockable engagement when the pivotable 18 and a second substrate 23, respectively (Figures 1-4).  
As to claim 2, Wittenmayer discloses a connector system wherein the mutually engageable connector parts include a single groove on one part and a cooperating projection 10 on the other part (Figures 1-4).  
As to claim 3, Wittenmayer discloses a connector system wherein the mutually engageable connector parts include a spigot 10 on one part and a cooperating socket on the other part (Figures 1-4).  
As to claim 5, Wittenmayer discloses a connector system wherein the connector parts include projections 13” lateral to a plane of the latch arm 15 (Figures 1-4).  
As to claim 7, Wittenmayer discloses a connector system wherein the connector parts are configured to connect the first substrate 18 and the second substrate 23 to be disposed a 90o angle relative to one another (Figures 1-4).  
As to claim 8, Wittenmayer discloses a connector system wherein the connector parts are capable of connecting the first substrate 18 and the second substrate 23 to be disposed at a 45o angle relative to one another (Figures 1-4).  
As to claim 9, Wittenmayer discloses a connector system wherein the connector parts are configured to connect the first substrate 18 and the second substrate 23 to be coplanar with one another (the abutment surfaces of first and second substrates 18,23 are coplanar; Figures 1-4).  
18 and a second substrate 23, the method comprising the steps of: 
embedding a first connector part 13 in the first substrate; 
embedding a second connector part 10 in the second substrate; and 
connecting the first substrate to the second substrate, the two connector parts having mutually engaging configurations which lockably engage under compression, the first connector part having within a cavity a pivotable latch arm 15, the latch arm having a pivotable clamping arm 22, the clamping arm having a portion receivable within the second connector part when the two connector parts are mutually engaged and the latch arm is pivoted from the receiving cavity, the clamping arm being capable of compressing the two connector parts into lockable engagement when the pivotable latch arm is pivoted into the receiving cavity and the pivot of the pivotable clamping arm passes overcentre of the pivotable latch arm (Figures 1-4).
As to claim 11, Wittenmayer discloses a method wherein the step of connecting includes the substrates 18,23 being substantially at right angles relative to one another (Figures 1-4).  
As to claim 12, Wittenmayer discloses a method wherein the step of connecting includes the substrates 18,23 being substantially coplanar with one another (abutment surfaces of first and second substrates 18,23 are coplanar; Figures 1-4).  
As to claim 13, Wittenmayer discloses a method wherein the step of connecting includes the mutually engageable connector parts including a single groove on one part and a cooperating projection 10 on the other part (Figures 1-4).  
10 on one part and a cooperating socket on the other part (Figures 1-4).  
As to claim 16, Wittenmayer discloses a method wherein the step of connecting includes the connector parts including projections 13” lateral to a plane of the latch arm 15 (Figures 1-4).  
As to claim 18, Wittenmayer discloses a connector system for selectively connecting a first substrate 18 and a second substrate 23, the connector system comprising: 
a first connector part 13 that is configured to be selectively coupled to the first substrate, the first connector part including a head, a latch arm 18 that is pivotably coupled to the head, and a clamping arm 22 that is pivotably coupled to the latch arm; and 
a second connector part 10 that is configured to be selectively coupled to the second substrate, the second connector part including a head that is sized and shaped to selectively engage the head of the first connector part, and a receiving groove 12 that is configured to selectively receive the clamping arm of the first connector part; 
wherein the clamping arm is pivotable relative to the latch arm between an engaged configuration, where the clamping arm is positioned to engage the receiving groove of the second connector part, and a disengaged configuration, where the clamping arm does not engage the receiving groove of the second connector part (Figures 1-4).
13 part further defines a receiving cavity; and wherein the latch arm 15 pivots relative to the head of the first connector part so that latch arm can be alternatively positioned within the receiving cavity and pivoted from the receiving cavity (Figures 1-4).
As to claim 20, Wittenmayer discloses a connector system wherein when the latch arm 15 is positioned within the receiving cavity and the clamping arm 22 is in the engaged configuration, the first connector part 13 locakbly engages the second connector part 10, and the first substrate 18 can be lockably connected to the second substrate 23 (Figures 1-4).   

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salice (US 4,752,150).
As to claim 1, Salice discloses a connector system comprising: 
a first connector part 50,50’; and 
[AltContent: textbox (B)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: arrow]a second connector part 46, the two parts having mutually engaging configurations which lockably engage under compression, the first connector part receiving within a receiving cavity a pivotable latch arm 64, the latch arm having a pivotable clamping arm 49, the clamping arm having a portion receivable within the second connector part when the two connector parts are mutually engaged and the latch arm is pivoted from the receiving cavity, the clamping arm being capable of compressing the two connector parts into lockable engagement when the pivotable latch arm is pivoted into the receiving cavity and the pivot of the pivotable clamping arm passes overcentre of the pivotable latch arm, the first connector part and the second X and a second substrate Y (Figures 22 and 25 reprinted below with annotations), respectively (Figures 22-28,33).  
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (Y)][AltContent: arrow][AltContent: textbox (X)][AltContent: arrow]
    PNG
    media_image1.png
    171
    276
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    256
    219
    media_image2.png
    Greyscale
  

As to claim 2, Salice discloses a connector system wherein the mutually engageable connector parts include a single groove on one part and a cooperating projection 62 on the other part (Figures 22-28,33).  
As to claim 3, Salice discloses a connector system wherein the mutually engageable connector parts include a spigot 62 on one part and a cooperating socket on the other part (Figures 22-28,33).  
As to claim 4, Salice discloses a connector system wherein the mutually engageable connector parts include multiple grooves A and projections 62,63 on one part and cooperating projections and grooves on the other part (Figures 22-28,33).
As to claim 5, Salice discloses a connector system wherein the connector parts include projections B lateral to a plane of the latch arm 64 (Figures 22-28,33).  
B to engage with the corresponding substrate X,Y.
As to claim 7, Salice discloses a connector system wherein the connector parts are configured to connect the first substrate X and the second substrate Y to be disposed at a 90o angle relative to one another (Figures 22-28,33).  
As to claim 8, Salice discloses a connector system wherein the connector parts are capable of connecting the first substrate X and the second substrate Y to be disposed at a 45o angle relative to one another (Figures 22-28,33).  
As to claim 9, Salice discloses a connector system wherein the connector parts are configured to connect the first substrate X and the second substrate Y to be coplanar with one another (abutment surfaces of first and second substrates X,Y are coplanar; Figures 22-28,33).  
As to claim 10, Salice discloses a method of connecting a first substrate X and a second substrate Y, the method comprising the steps of: 
embedding a first connector part 50,50’ in the first substrate; 
embedding a second connector part 46 in the second substrate; and 
connecting the first substrate to the second substrate, the two connector parts having mutually engaging configurations which lockably engage under compression, the first connector part having within a cavity a pivotable latch arm 64, the latch arm having a pivotable clamping arm 49, the clamping arm having a portion receivable within the second connector part when the two connector parts are mutually engaged and the latch arm is pivoted from the receiving cavity, the clamping arm being capable of compressing the two connector parts into lockable engagement when the pivotable 
As to claim 11, Salice discloses a method wherein the step of connecting includes the substrates X,Y being substantially at right angles relative to one another (Figures 22-28,33).  
As to claim 12, Salice discloses a method wherein the step of connecting includes the substrates X,Y being substantially coplanar with one another (abutment surfaces of first and second substrates X,Y are coplanar; Figures 22-28,33).  
As to claim 13, Salice discloses a method wherein the step of connecting includes the mutually engageable connector parts including a single groove on one part and a cooperating projection 62 on the other part (Figures 22-28,33).  
As to claim 14, Salice discloses a method wherein the step of connecting includes the mutually engageable connector parts including a spigot 62 on one part and a cooperating socket on the other part (Figures 22-28,33).  
As to claim 15, Salice discloses a method wherein the step of connecting includes the mutually engageable connector parts including multiple grooves A and projections 62,63 on one part and cooperating projections and grooves on the other part (Figures 22-28,33).
As to claim 16, Salice discloses a method wherein the step of connecting includes the connector parts including projections B lateral to a plane of the latch arm 49 (Figures 22-28,33).  
As to claim 17, Salice discloses a method wherein the connector parts each include ridges B to engage with the corresponding substrate X,Y (Figures 22-28,33).  
X and a second substrate Y, the connector system comprising: 
a first connector part 50,50’ that is configured to be selectively coupled to the first substrate, the first connector part including a head, a latch arm 64 that is pivotably coupled to the head, and a clamping arm 49 that is pivotably coupled to the latch arm; and 
a second connector part 46 that is configured to be selectively coupled to the second substrate, the second connector part including a head that is sized and shaped to selectively engage the head of the first connector part, and a receiving groove 47 that is configured to selectively receive the clamping arm of the first connector part; 
wherein the clamping arm is pivotable relative to the latch arm between an engaged configuration, where the clamping arm is positioned to engage the receiving groove of the second connector part, and a disengaged configuration, where the clamping arm does not engage the receiving groove of the second connector part.
As to claim 19, Salice discloses a connector system wherein the first connector part 50,50’ further defines a receiving cavity; and wherein the latch arm 64 pivots relative to the head of the first connector part so that latch arm can be alternatively positioned within the receiving cavity and pivoted from the receiving cavity (Figures 22-28,33).
As to claim 20, Salice discloses a connector system wherein when the latch arm 64 is positioned within the receiving cavity and the clamping arm is in the engaged configuration, the first connector part 50,50’ locakbly engages the second connector 46, and the first substrate X can be lockably connected to the second substrate Y (Figures 22-28,33).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

03/20/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619